                                           Case 3:14-cv-05578-JD Document 98 Filed 09/15/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JAMES DARREN CRAWFORD,                             Case No. 14-cv-05578-JD
                                                        Plaintiff,
                                   8
                                                                                            ORDER REOPENING CASE
                                                 v.
                                   9

                                  10     JEFFREY BEARD, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On December 22, 2014, plaintiff, a state prisoner, filed a pro se civil rights complaint

                                  14   under 42 U.S.C. § 1983, and consented to the jurisdiction of a magistrate judge. Docket No. 1.

                                  15   The case was assigned to a magistrate judge who on May 17, 2016, ordered service on several

                                  16   defendants but also dismissed several defendants who had not yet appeared in the case and

                                  17   consented to a magistrate judge. Docket No. 15. The served defendants consented to a magistrate

                                  18   judge (Docket No. 28) and the case was closed when defendants’ motion to dismiss and motion

                                  19   for summary judgment was granted on September 29, 2017 (Docket No. 69).

                                  20          On November 9, 2017, the Ninth Circuit held in Williams v. King, 875 F.3d 500, 503-04

                                  21   (9th Cir. 2017) that all parties including unserved defendants must consent to proceed before a

                                  22   magistrate judge for jurisdiction to vest. Id. Plaintiff later appealed the dismissal and closing of

                                  23   his case. The Ninth Circuit vacated and remanded the case, finding that the magistrate judge

                                  24   dismissed claims against defendants Bell, Gongora, Hall, Love and Williams before those

                                  25   defendants had been served. Docket No. 94. The Ninth Circuit vacated only the magistrate

                                  26   judge’s May 17, 2016, order of service that dismissed the defendants who had not consented.

                                  27   Docket No. 94 at 2. The Ninth Circuit did not disturb the rulings on the motion to dismiss or

                                  28   motion for summary judgment. Id. The case was then reassigned to the undersigned.
                                           Case 3:14-cv-05578-JD Document 98 Filed 09/15/20 Page 2 of 2




                                   1          This case is REOPENED. The Court will treat the magistrate judge’s May 17, 2016,

                                   2   order dismissing defendants Bell, Gongora, Hall, Love and Williams as a Report and

                                   3   Recommendation. Plaintiff or any party may serve and file specific written objections to the

                                   4   Report and Recommendation within fourteen (14) days after being served with a copy of this

                                   5   Order. See 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b); Civil Local Rule 72. Failure to file

                                   6   objections within the specified time may waive the right to review the issue. The objections

                                   7   should only address the dismissal of defendants Bell, Gongora, Hall, Love and Williams as noted

                                   8   by the Ninth Circuit. The Clerk shall SEND plaintiff a copy of the May 17, 2016, Order (Docket

                                   9   No. 36).

                                  10          IT IS SO ORDERED.

                                  11   Dated: September 15, 2020

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                   JAMES DONATO
                                  14                                                               United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
